Citation Nr: 0918525	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a higher initial rating than 10 percent 
for residuals of a stress fracture, right knee.

2.	Entitlement to a higher initial rating than 10 percent 
for residuals of a stress fracture, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which granted service connection 
and 10 percent ratings for residuals of stress fractures of 
both the right and left knees, effective April 14, 2004. The 
Veteran appealed these initial assigned disability ratings. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

As documented in a January 2006 Informal Conference Report 
with a Decision Review Officer (DRO), the Veteran withdrew 
from consideration a claim previously on appeal for service 
connection for a bilateral foot condition, including as 
secondary to his bilateral knee disability. See 38 C.F.R. § 
20.204 (2008). 

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required.


REMAND

A remand of this case is required to afford a sufficiently 
comprehensive VA medical examination to accurately determine 
the severity of the residuals of stress fractures of the 
right and left knees. 

The Veteran last underwent a VA Compensation and Pension 
examination in this matter in August 2005, and based upon 
these findings the RO in a September 2005 rating decision 
granted service connection for his bilateral knee disorder, 
and an initial 10 percent rating for each knee, respectively. 
Since that examination was completed nearly 4 years 
previously, and the Veteran has alleged that his bilateral 
knee disability has undergone an exacerbation in severity, 
another VA orthopedic examination should be scheduled to 
obtain a contemporaneous depiction of service-connected 
disability. See Palczewksi v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1998) ("Where the record does not adequately reveal the 
current state of the claimant's disability ...the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olson v. Principi, 3 Vet. App. 
480, 482 (1992).

Also essential is that the requested examination take into 
appropriate consideration the potential impact of functional 
loss due to pain, fatigue, repetitive use, and similar 
factors in determining the extent of mobility retained in the 
affected knee joints. Under the holding of DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995), when evaluating a 
musculoskeletal disability based upon a range of motion, 
consideration must be provided to the degree of any 
additional limitation upon motion due to functional loss, and 
if possible this should be expressed in terms of specific 
degrees of lost motion. See also 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

The Board further points out that the examination should 
account for the potential of other compensable knee 
impairment that is attributable by competent evidence to 
service-connected disability. This would include findings 
such as knee instability or subluxation, or any associated 
muscle impairment, considering that the August 2005 VA 
examination noted the appearance of limited development of 
the quadriceps muscle region bilaterally, although it did not 
comment on the likely etiology of that symptom. See 38 C.F.R. 
§ 4.14 (under the rating schedule, separate ratings may be 
granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from within the VA Connecticut Healthcare System 
(HCS). The most recent treatment records on file from this 
facility are dated from March 2006. The RO should obtain any 
such records from this facility and associate them with the 
claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC will contact the VA 
Connecticut Healthcare System (HCS), 
Newington Campus, and request copies of 
all records of treatment for the Veteran's 
service-connected right and left knee 
disabilities.                 In 
requesting these records, the RO/AMC must 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2.	The RO/AMC will then schedule the 
Veteran for a VA examination with an 
orthopedist to determine the severity of 
his residuals of stress fractures in both 
knees.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 
c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected residuals 
of stress fractures of the right and 
left knees. The examiner must report 
the complete range of motion for each 
knee. In providing this information, 
the physician should indicate whether 
there is any additional decrease in 
range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; incoordination; 
and repetitive use. All limitation of 
function must be identified. If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

d.	The examining physician must further 
comment upon whether there is lateral 
instability and/or recurrent 
subluxation of each knee, and if so, 
provide an estimate of the severity of 
this impairment. 

e.	The examiner must also comment as to 
whether there is any muscle injury or 
impairment associated with service-
connected disability, given the 
observation of the August 2005 VA 
examiner as to some atrophy of the 
quadriceps muscles bilaterally. 
Provided that in making this 
determination it is not possible to 
separate the effects of a service-
connected disability from any 
nonservice-connected conditions by 
competent opinion, all symptoms must 
be attributed to the service-connected 
disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998). 

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
higher initial ratings for residuals of 
stress fractures of the right and left 
knees.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal   are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case at his 
most recent address of record, and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for a scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)











These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




